                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


 UNITED STATES OF AMERICA                  )
                                           )
                                           )
                                           )
       v.                                  )   CASE NO. 5:14-CR-54 (MTT)
                                           )
 PAUL RICHARDSON,                          )
                                           )
                                           )
              Defendant.                   )
                                           )

                                       ORDER

      United States Magistrate Judge Charles H. Weigle recommends (1) denying

Defendant Paul Richardson’s motion for a reduction of his sentence (Doc. 90) and (2)

denying Richardson’s motion for a hearing (Doc. 96). Doc. 127. Richardson has not

objected to the Recommendation. Pursuant to 28 U.S.C. § 636(b)(1), the Court has

reviewed the Recommendation for clear error and accepts the findings, conclusions,

and recommendations of the Magistrate Judge. The Recommendation (Doc. 127) is

ADOPTED and made the order of this Court. Accordingly, Richardson’s motion for a

reduction of his sentence (Doc. 90) and his motion for a hearing (Doc. 96) are DENIED.

      SO ORDERED, this 26th day of November, 2019.

                                               S/ Marc T. Treadwell
                                               MARC T. TREADWELL, JUDGE
                                               UNITED STATES DISTRICT COURT
